UNITED STATES, Appellee

                                    v.

                   Matthew J. MCCLAIN, Specialist
                        U.S. Army, Appellant

                              No. 12-0099

                       Crim. App. No. 20090446

       United States Court of Appeals for the Armed Forces

                        Argued March 12, 2012

                        Decided April 10, 2012

                               PER CURIAM

                                 Counsel


For Appellant: Captain Matthew T. Grady (argued); Colonel
Patricia A. Ham, Lieutenant Colonel Imogene M. Jamison, and
Major Richard E. Gorini (on brief).

For Appellee: Captain Frank E. Kostik Jr. (argued); Major Amber
J. Roach and Major LaJohnne A. White (on brief).

Military Judge:   Andrew Glass


       This opinion is subject to revision before final publication.
United States v. McClain, No. 12-0099/AR

     PER CURIAM:

     Specialist Matthew J. McClain pleaded not guilty at a

general court-martial to one specification of possessing child

pornography and one specification of distributing child

pornography, in violation of Article 134, Uniform Code of

Military Justice (UCMJ), 10 U.S.C. § 934 (2006).   A military

judge found McClain guilty of both specifications and sentenced

him to reduction to E-1, confinement for fourteen months, and a

bad-conduct discharge.   The convening authority approved

thirteen months of the adjudged confinement and otherwise

approved the sentence adjudged.   The United States Army Court of

Criminal Appeals (CCA) dismissed the distribution specification

but affirmed the possession finding and the sentence.   United

States v. McClain, No. ARMY 20090446, slip op. at 5 (A. Ct.

Crim. App. Aug. 19, 2011).

                             Background

     During a child pornography investigation in Hawaii, the

Naval Criminal Investigative Service (NCIS) identified an

Internet Protocol (IP) address belonging to McClain that

contained what the agent believed to be video files of child

pornography in a Limewire share folder.    The agent could not

download or view any of the four files from McClain’s computer

that formed the basis of the possession specification, but based

on the characteristics of the files (i.e., title, size, type,



                                  2
United States v. McClain, No. 12-0099/AR

and “SHA1” value1) he downloaded what he believed were identical

files from other Limewire users.       McClain admitted in a pretrial

statement to knowingly downloading child pornography while

assigned in Hawaii.    After being shown the file names of the

four videos charged in the possession specification, McClain

stated that he could not recall the file names but admitted that

he had downloaded those video files.      Explaining why he

downloaded the child pornography, McClain stated that he was

“curious,” but when he viewed the videos he was disgusted and

never downloaded any other child pornography.

       We granted review of this case to determine if the evidence

is legally sufficient to affirm the possession of child

pornography conviction.2    We hold that the evidence is legally

sufficient and affirm the decision of the CCA.

                             Discussion

       This court reviews issues of legal sufficiency of the

evidence de novo.    United States v. Winckelmann, 70 M.J. 403,


1
  The agent testified during the pretrial motions hearing that a
“SHA1” value is a 32-digit alphanumeric code that acts as a
digital signature of the file and that it is more accurate than
DNA; it was developed originally to permit security of
electronic financial transactions.
2
    We granted review of the following issue:
       Whether the evidence is legally sufficient to
       support Appellant’s conviction of possessing child
       pornography.

United States v. McClain, 2011 CAAF LEXIS 1087 (C.A.A.F. 2011)
(order granting review).

                                   3
United States v. McClain, No. 12-0099/AR

406 (C.A.A.F. 2011).   “Evidence is legally sufficient if, viewed

in the light most favorable to the Government, a rational trier

of fact could have found the essential elements of [possession

of child pornography] beyond a reasonable doubt.”    Id. (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)).     In applying

this test, we must “‘draw every reasonable inference from the

evidence of record in favor of the prosecution.’”    Id. (quoting

United States v. Bright, 66 M.J. 359, 365 (C.A.A.F. 2008)).

     McClain does not contest that the four videos introduced

into evidence contain child pornography.    He argues, however,

that the evidence is legally insufficient as there is no

evidence that the videos on his computer were the four charged

videos of child pornography, nor was there evidence he exercised

actual dominion over and control of those videos.

     The statement made by McClain on July 16, 2008, and

admitted as Prosecution Exhibit 3 was sufficiently corroborated

by the other evidence, both direct and circumstantial, for the

military judge to admit the statement.3    McClain did not object

at trial to the statement’s admission nor is he now asserting on




3
  Military Rule of Evidence (M.R.E.) 304(g); see also United
States v. Harcrow, 66 M.J. 154, 160 (C.A.A.F. 2008) (“The
standard for corroboration is very low. Corroborating evidence
must raise only an inference of truth as to the essential facts
admitted. This inference may be drawn from a quantum of
corroborating evidence that this Court has described as very
slight.” (citations and quotation marks omitted)).

                                 4
United States v. McClain, No. 12-0099/AR

appeal that the military judge erred by admitting the statement.4

That statement provides direct evidence that McClain

intentionally sought pornography on the Internet using a

Limewire software program that he installed on his computer,

knowingly downloaded what he thought were videos containing

child pornography, and then viewed those videos.   An agent from

the Army Criminal Investigation Command testified that when he

showed McClain the names of the videos that were found saved in

a shared folder on McClain’s computer, McClain admitted that he

had downloaded those files to his computer.   The NCIS agent also

testified that the characteristics of the files he found in the

shared folder on McClain’s computer were identical with the

characteristics of the videos admitted into evidence including

the fact that they had the same title, they were the same size

files, they were the same type of file (i.e., videos), and they

shared the same SHA1 value.5   We hold that based on this

evidence, including every reasonable inference that can be drawn

from the evidence when viewed in the light most favorable to the

Government, a rational trier of fact could find the essential




4
  M.R.E. 304(d)(2)(A).
5
  Because the agent was testifying as a lay rather than expert
witness, the military judge did not permit the NCIS agent to
testify on the merits as to the significance of the SHA1 value
or what a SHA1 value is; however, the military judge did
properly admit the agent’s testimony of the SHA1 value as
evidence of a shared characteristic.

                                 5
United States v. McClain, No. 12-0099/AR

elements of the charged offense of possession of child

pornography beyond a reasonable doubt.

                           Conclusion

     The decision of the United States Army Court of Criminal

Appeals is affirmed.




                                6